 HAMILTON FOUNDRY & MACHINE COMPANY51in and is engaging in unfair labor practices within the meaning of Section 8(b) (2) of the Act.8.The aforesaid unfair labor practices affect commerce within the meaningof Section2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]HAMILTONFOUNDRY & MACHINE COMPANYandUNITEDSITYLWORlCERsOF AMERICA,CIO,PETITIONER.Case No.9-RC-1111.April27,1951Decisionand Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Allen Sinsheimer, Jr.,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.12.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner requests an election in a voting group consistingof all molders, core makers, core assemblers, and two miscellaneousjob classifications defined as service man #2 sandslinger and machineoperator roll-over core unit, but excluding guards, industrial engi-neering department employees, laboratory department employees, pro-duction schedule clerks, timekeepers, all clerical employees, superin-tendents, supervisors, foremen, assistant foremen, and all othersupervisors as defined in the Act. If successful in an election directedamong these employees, the Petitioner further requests authority tomerge this group in one plant-wide bargaining unit with the produc-IThe International Molders and Foundry Workers Union of North America, Local 68,AFL, hereinafter termed the Intervenor, moved to intervene at the hearingThe Petitionerand the Employer oppose the intervention on the ground no showing of interest was made.The Intervenor,until 1949,was the contractual representative of the employees in theunit sought herein,and is currently picketing the Employer's plant in the course of astrike called in April 1949The hearing officer's ruling granting intervention is herebyaffirmed and the Intervenor's name will be placed on the ballot in the election hereinafterordered94 NLRB No. 24. 52DECISIONS OF NATIONAL' LABOR RELATIONS BOARDtion and maintenance employees it now: represents.The EmployerAnd the Intervenor oppose the request of the Petitioner and assert thatthe molders, core makers, and core assemblers should constitute aseparate bargaining unit.The bargaining history at the Employer's plant commenced in1937, at which time the Intervenor and the Employer entered into acontract covering a plant-wide unit.Following the expiration of thisagreement in 1938, bargaining lapsed until 1941 when the same partiesexecuted a contract restricted to a unit of molders, core makers, andcore assemblers.The Intervenor continued as contractual representa-tive in this unit until 1949. In 1942, a petition by the Intervenor fora unit of all iron pourers was dismissed by the Board on the ground theunit was inappropriate.2The Petitioner was certified, in 1945, asrepresentative of a unit of all production and maintenance employeesexcluding the foundry unit .3Thereafter, until 1949 when the Inter-venor's last contract with the Employer expired, collective bargainingat the plant was conducted on a two-unit basis.The Employer is engaged in the manufacture of castings and hasa total plant employment of approximately 400 employees.Of theseemployees approximately 117 are classified as core makers, molders,and core assemblers, and perform the customary duties and exercisethe same type of skills of those standard classifications.Two hun-dred other employees, in the unit now represented by the Petitioner,including workers with skills comparable to those of the foundrygroup, service or work with the molders, core makers, and assemblers.There is substantial interchange between the two groups and transfersof employees from positions in one unit to the other are frequent.Foundry employees are not segregated within the plant and share thesame supervision as production and maintenance employees in someinstances.In previously recognizing separate foundry and production andmaintenance units in the Employer's plant, the Board took cognizanceof the functional interdependence of all operations and employees atthe plant 4 Because, on the other hand, foundry employees had com-prised a separate bargaining unit for some years prior to the establish-2Hamtilton Foundry & Machine Company,41 NLRB 1001. From 1941 to 1942, theIntervenor, by contract with the Employer, also represented the night shakeout menat the plant.8Hamilton Foundry & Machine Company,64 NLRB 82. The Petitioner was certifiedas representative of a unit consisting of all production and maintenance employees, includ-ing gang leaders,but excluding guards, industital engineering department laborer, labora-tory department employees,production schedule clerk, timekeepers,all clerical employees,molders, core makers, core assemblers, and apprentices, and supervisorsThe classifica-tions of service man #2 sandshuger, and machine operator roll-over core unit, were later,by agreement of all parties, taken from the Petitioner's production and maintenance unitand added to the Intervenor's foundry unit.4 See footnote 3,supra.At that time both the Employer and the Intervenor assertedonly a plant-wide unit was appropriate. HAMILTON FOUNDRY & MACHINE COMPANY53ment of the second unit, were a highly skilled and identifiable group,and because no union, on that occasion, sought an election in a plant-wide unit, a separate production and maintenance unit was established.This bargaining history and the Board's prior certification, however,do not constitute a barrier to the creation of a single plant-wide unitat this time.The instant record indicates, anew, the appropriatenessof such a unit in view of the functional interdependence of operations,the appreciable interchange of employees, common supervision, anda plant-wide community of interest of all employees.On the entirerecord, and, as the Petitioner has expressed its willingness to acceptthese employees as part of the existing production and maintenanceunit, the Board considers that the foundry employees may, if they sodesire, be represented as part of the existing bargaining unit.5We shall therefore direct an election among employees in the fol-lowing voting group : All molders, core makers, and core assemblersof the Employer's Hamilton, Ohio, plant, including the service man#2 sandslinger and machine operator. roll-over core unit, but ex-cluding guards, industrial engineering department employees, labora-tory department employees, production schedule clerks, timekeepers,all clerical employees, superintendents, supervisors, foremen, assistantforemen, all other employees, and all supervisors as defined in theamended Act.If a majority of the employees in the voting,group cast their ballotsfor the Petitioner, they will be taken to have indicated their desire tobe a part of an over-all production and maintenance unit, and thePetitioner may bargain for such employees as part of the existingunit.If a majority of the employees, on the other hand, select theIntervenor as their bargaining representative, they will be consideredto have expressed a desire to remain in a separate bargaining group,represented by the latter labor organization.5.The determination of representatives :A strike has been in progress at the Employer's Hamilton, Ohio,plant since 1949.The Petitioner and the Employer contend that onlyemployees now working at the plant should be eligible for participa-'tion in an election directed at this time.The Intervenor asserts thatboth strikers who have returned to work and those still on strikeshould be eligible for voting and that replacement workers should beheld temporary employees not entitled to vote.The Employer's foundry workers went on strike on April 4, 1949,after the last contract between the Intervenor and the Employer hadexpired.At that time there were 78 employees in the classificationsconcerned herein.The plant remained closed until May 18, 1949,when the Employer notified the striking employees that they mustreturn to work or be permanently replaced.The plant reopened at5 SeeGreat Lakes Pipe Line Company,92 NLRB 583. 54DECISIONSOF NATIONALLABOR RELATIONS BOARDthat time and has been in continuous operation to the present.Although picketing is still being carried on, the last meeting betweenthe Employer and the Intervenor relative to a settlement of the strikewas in May 1949. There are now 117 employees at work in thefoundry, of whom 18 are strikers who have returned to work.6 On theentire record, the Board finds that the strikers' positions have beenpermanently filled by replacements hired since May 18, 1949.As theinstant situation involves an economic strike none of those individualspresently on strike is entitled to reinstatement and we accordingly findthey are not eligible to vote in the election hereinafter directed.7[Text of Direction of Election omitted from publication in thisvolume.]6 Three other strikers returned to work andlater quit their employment.Of theremainder,17 notified the Employer they wished to end their employment, 1 striker died,and 39 strikers,accordingto theIntervenor,now occupy temporary positions elsewherepending thetermination of the dispute.4 SeeMidwest Screw Products Company,86 NLRB 643 and cases cited therein.WESTERN ELECTRICCOMPANY,INCORPORATEDandCOMMUNICATIONWORKERS OF AMERICA, CIO, PETITIONER.CaseNo. 5-RC790.April 27,1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before David C. Sachs, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.The request for oral argu-ment is denied as we believe that the issues, the positions of the parties,and the arguments are adequately reflected in the record.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer and PointBreezeHourly Employees Association,Inc., herein called the Intervenor, allege as a bar to this proceedingtheir contract,2 which provides in pertinent part as follows :'InternationalBrotherhoodof ElectricalWorkers, AFL, herein called IBEW,intervenedspeciallyat thehearing for the purpose of having its name placed on the ballot in theevent an election were directed.2The Intervenor was certified by the Board on September 23, 1949, as the exclusivebargaining representative of the employees here in question.94 NLRB No. 9.